Citation Nr: 1630957	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  08-33 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for seizure disorder.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a June 2012 rating decision by the RO in Montgomery, Alabama.

In the February 2008 rating decision, the RO, in relevant part, determined that new and material evidence had not been received to reopen the claim of service connection for a seizure disorder.  Subsequently, jurisdiction was transferred to the RO in Montgomery, Alabama.

Thereafter, in the June 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective April 30, 2012.  

The claims regarding a seizure disorder and PTSD were before the Board in August 2014, at which time they were remanded to schedule the Veteran for a Board hearing.

The Veteran testified before the undersigned at a Board hearing in February 2016.  A transcript of the hearing has been reviewed and associated with the claims file.  In light of the foregoing, the Board finds that there has been substantial compliance with the previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

During the February 2016 Board hearing, the Veteran provided testimony with regard to the issue of entitlement to service connection for Parkinson's disease, which was discussed in the context of the seizure claim.  A separate claim of service connection for Parkinson's disease was denied in an October 2012 rating decision.  A review of the claims file shows that the appellant filed a notice of disagreement in October 2012 and a statement of the case was issued in July 2013.  However, the Veteran did not submit a substantive appeal with regard to the issue.  
Given this, and as the references to Parkinson's disease were made in the context of the seizure claim, which is before the Board, it does not appear that accepting testimony regarding Parkinson's disease, in and of itself, raises a reasonable expectation that such matter is in the Board's appellate status.  In this regard, it is noted that Parkinson's disease is not among the issues listed as being certified for appeal on the VA Form 8.  Thus, while the Board can waive the requirement of a substantive appeal in certain circumstances, it does not appear that such action is necessary or appropriate here.  Beryle v. Brown, 9 Vet. App. 24, 28 (1996); Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issue of whether new and material evidence has been received to reopen the claim of service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 17, 2015, the Veteran's PTSD symptoms were manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  As of August 17, 2015, the Veteran's PTSD symptoms have been manifested by occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's service connected-disability does not preclude employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, but no higher, for PTSD have been met as of August 17, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU rating have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The increased rating claim for PTSD stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Post-service medical records have been obtained.  The Veteran has not identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in June 2010 and February 2013 for his psychiatric disorder.  A VA general examination was also provided in February 2013.  The examinations are adequate for the purposes of the increased rating claim, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's service-connected disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Id. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Initial Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. at 509-10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Rating Criteria

The Veteran's PTSD has been assigned a 30 percent rating under Diagnostic Code 9411 for PTSD.

Under the General Rating Formula, a 30 percent evaluation will be assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Also of relevance, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, the DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board prior to August 4, 2014.  Consequently, DSM-IV is applicable.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).


Factual Background

The Veteran underwent a VA examination in June 2010.  At the time of the examination, he denied any significant depressed mood and stated that he was usually peaceful.  He reported that he had transient suicidal ideations in the past, but denied active ideation, intent, or plan.  The appellant also indicated paranoid thought processes at times.  With regard to marital and family relationships, it was noted that the Veteran was single, had never married, had no children, and lived alone.  He mentioned that he often lived with his mother prior to her death in 2006.  He had occasional contact with his sister and extended family members.  The Veteran reported that he saw his friends several times a week.  His activities and leisure pursuits included collecting coins, baseball cards, hot wheels, and movie star photos.  He attended church several times per week and helped with the church clean up and grass cutting.  There was no history of suicide attempts, violence, or assaultiveness.  The examiner opined that the Veteran was considered moderately/severely impaired with regard to psychosocial functioning.  

With regard to occupation, it was noted that the Veteran retired in 2003.  However, there was no indication that the cause of retirement was due to the service-connected PTSD symptoms.  

On objective examination, the Veteran was clean and appropriately and casually dressed.  Psychomotor skills were unremarkable and speech was spontaneous, loud clear, coherent, and generally sporadic.  He was cooperative and attentive, his affect was appropriate, his insight was poor, and his mood was described as good.  Attention was intact and he was oriented to person, time, and place.  His thought process was unremarkable and his thought content was unremarkable with paranoid ideation, but there were no delusions.  With regard to judgment, the appellant understood the outcome of behavior.  It was noted that he had visual hallucinations that were not persistent.  There was no inappropriate behavior and he was able to interpret proverbs appropriately.  There were no obsessive/ritualistic behaviors, panic attacks, or homicidal or suicidal thoughts.  The Veteran had fair impulse control and was able to maintain minimum personal hygiene.  There were no episodes of violence or problems with activities of daily living.  His remote and immediate memory was normal, recent memory mildly impaired.  

PTSD symptoms included difficulty falling or staying asleep, thoughts about Vietnam, and avoidance of crowds.  The examiner determined that the Veteran did not report any significant symptoms of PTSD at the time of the examination.  A GAF score of 45 was assigned.

The Veteran was provided an additional VA examination in February 2013.  The examiner diagnosed anxiety disorder, cognitive disorder, and impulse control disorder.  She determined that the Veteran did not meet the criteria for PTSD.  Anxiety symptoms resulted in mild impairments in psychosocial functioning.  In contrast, the cognitive and impulse control disorders resulted in moderate impairments is psychosocial functioning.  Symptoms reported by the Veteran included sleep disturbances, nightmares, intrusive thoughts, and avoidance.  He denied symptoms of hypervigilance or exaggerated startle response, significant irritability, anger, or verbally threatening behavior.  

Symptoms associated with the anxiety disorder were nightmares, intrusive thoughts, and avoidance.  Cognitive disorder symptoms included low average to below average intellectual functioning, problems with modulating and sustaining attention, cognitive impulsivity, and complex sequencing.  Impulse control symptoms included a history of angry outbursts and homicidal thoughts, but it was noted that such symptoms had not existed since 2004.  Symptoms common to all diagnosed disorders included irritability, anger, and attention and concentration problems.  PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, speech intermittently illogic, obscure, or irrelevant, impaired judgment, and impaired abstract thinking.  

The examiner opined that the appellant exhibited an overall moderate level of impairment resulting from anxiety symptoms, cognitive disorder, and impulse control disorder.  At the time of the examination, his anxiety symptoms resulted in mild impairment and cognitive disorder symptoms resulted in moderate impairment.  While there were no reported symptoms of irritability or angry outbursts, she indicated that the Veteran had made poor financial choices and determined that based on comments made by the Veteran, his judgment was moderately impaired as a result of both cognitive difficulties and impulse control problems.  A GAF score of 60 to 65 was assigned for PTSD.  GAF scores of 50 to 55 were assigned for cognitive disorder and impulse control.  

With regard to relevant social history, it was noted that the Veteran lived alone, never married, and had no children.  He spoke sporadically with his sister and stated that they got along and described their relationship as close.  He stated that he used to be close to his extended family, however issues not related to his service-connected disability lessened his involvement with the family.  The Veteran denied having friends, but stated that he attended church and had some people at church with whom he spoke and interacted.  He reported limited activities, but enjoyed watching movies, reading the bible, praying, attending church, and going for walks in warmer weather.  He maintained his home and did his own yard work.  He reported a lot of hobbies including collecting coins, baseball cards, and old movie star posters.  

With regard to employment, the Veteran reported that he could not work because he did not get enough sleep; according to the examiner, he denied any other problems that would make it hard for him to work.  However, earlier in the examination report it was noted that he retired due to dizziness.  He also did not report other mood or behavioral difficulties that would impede job performance.  The examiner determined that the Veteran's occupational level was best characterized as occupational and social impairment with decrease in work efficiency and intermittent to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner stated that the Veteran's PTSD symptoms may cause mild impairment in occupational functioning if he were employed.  It was noted that the Veteran denied any employment since he retired in 2004 due to dizziness.  

On examination, the Veteran was cleanly, casually, and appropriately dressed.  He was adequately groomed in appearance, though some mild body odor was noted.  He was alert and cooperative with the interview.  Eye contact was piercing and unblinking and facial expressions were at times mildly exaggerated.  Affect was euthymic and consistent with the self-reported "pretty good" mood.  Speech was not well modulated and the appellant shifted between normal and loud volume with no specific emphasis intended.  Speed of thinking and responding were within normal limits.  Thought processes were simple and concrete but for the most part logical and goal directed.  There were, however, a few instances in which responses were vague, peculiar, and circumstantial.  The examiner noted that the thought processes also suggested over preoccupation with service connection for PTSD and some paranoid ideation that the VA was purposefully trying to limit his access to benefits for which he was eligible.  Some other mild paranoid ideation was also noted.  There were no perceptual disturbances or gross cognitive confusion.  He was fully oriented to person, place, and time.  The Veteran reported attention, concentration, and memory to be terrible.  He reported his mood to be "most times good" and denied struggling with depressed mood or irritability/anger.  He described a loss of interest and reduced activities some days.  The appellant endorsed feelings of helplessness and hopelessness.  He denied feelings of worthlessness or guilt.  He also endorsed occasional thoughts of death, but denied active suicidal ideation, plan, or intent.  Past homicidal thoughts were noted; however the appellant denied homicidal thoughts in the last 2-3 years.  

Post-service medical records dated have been associated with the claims file.  Noted symptoms included depression, difficulty with concentration, poor sleep, avoidance, nightmares and anxiety.  Notably, in a VA treatment record dated August 17, 2015 it was noted that the Veteran endorsed periods of depressed mood and tearfulness and reported difficulties with relationships, even with church friends.  He mentioned that his concentration was reduced, his energy was lower, and his short-term memory was poor.  He also noted that his sleep was poor and included nightmares.  He experienced anxiety, flashbacks in the day time, and had difficulty with crowds.  He endorsed brief suicidal thoughts, without plan and stated that he would talk to his bishop at church if needed.  He denied homicidal ideations.  In subsequent records, he denied suicidal or homicidal ideations and hallucinations.  He also denied symptoms of mania or paranoia. 

In testimony provided during the Board hearing, the only PTSD symptom reported by the Veteran was nightmares.  He stated that he was "okay" around a lot of people, but found himself looking around for an exit.  He also reported mood swings until he was prescribed medication.  He mentioned that he attended church and was a lifetime member of a veterans group.  Occupationally, he reported that he retired due to PTSD symptoms and dizzy spells.    

Analysis

Having considered the evidence of record, the Board finds that the criteria for a 50 percent rating for PTSD have been met as of August 17, 2015.  However, prior August 17, 2015, the Veteran's PTSD more closely approximates the current 30 percent rating.  

Prior to August 17, 2015, the Veteran's PTSD was manifested by symptoms such as depressed mood, anxiety, chronic sleep impairment, irritability, and mild memory loss.  Notably, the appellant reported a good relationship with his sister and extended family.  Additionally, during the June 2010 VA examination, he mentioned that he saw his friends several times per week.  Although he stated that he no longer had friends at the time of the February 2013 VA examination, he indicated that he was active in church.  In light of the foregoing, the Board finds that prior to August 17, 2015, the appellant's symptoms are contemplated by the current 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In finding against the next-higher 50 percent rating prior to August 17, 2015, the Board observes that impaired judgment, impaired abstract thinking, speech intermittently illogic, obscure, or irrelevant, and suicidal thoughts were noted, which are generally indicative of more severe PTSD.  Notwithstanding, the medical evidence does not suggest that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity during the period in question.  In this regard, the February 2013 VA examiner determined that the Veteran's occupational level was best characterized as occupational and social impairment with decrease in work efficiency and intermittent to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Board acknowledges that the Veteran is unemployed.  While he indicated that he retired due to his service-connected PTSD, the medical evidence does not suggest that his retirement was caused by his psychiatric symptoms.  During June 2010 VA examination, employment history could not be ascertained.  In the report of the February 2013 VA examination, it was documented that the Veteran retired due to dizzy spells, which is not a symptom of his service-connected PTSD.  Although the Veteran stated that difficulty sleeping prevented him from working, the examiner noted that the Veteran did not report other mood or behavioral difficulties that would impede his performance.  Therefore, the evidence does not suggest that the Veteran's unemployment status was attributable to his service-connected psychiatric symptoms.  The Veteran's psychiatric symptoms also had minimal effect on his ability to maintain personal relationships.  As noted herein, the Veteran maintained good relationships with his sister and extended family.  He also participated in church and had people with whom he spoke and interacted.  In light of the foregoing, the Board finds that the symptoms demonstrated prior to August 17, 2015 are not sufficient to warrant a 50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the reported GAF scores prior to August 17, 2015 are indicative of moderate to serious symptoms.  While important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 30 percent is not warranted.

As of August 17, 2015 the claimant exhibited symptoms of depressed mood, hypervigliance, tearfulness, poor concentration, low energy, poor short-term memory, difficulty sleeping, nightmares, flashbacks, anxiety, difficulty in crowds, and suicidal thoughts.  Moreover, and more importantly, it is not the individual symptoms but their overall impact on functioning that drives the evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the symptoms shown have resulted in occupational and social impairment with reduced reliability and productivity.  For example, the August 17, 2015 clinical record notes that the Veteran was having difficulties with relationships, even with church friends.  This appears to reflect a heightening of his social impairment.  Under such circumstances, resolving all doubt in favor of the Veteran, the Board concludes that an initial evaluation of 50 percent rating warranted as of August17, 2015.  See 38 C.F.R. § 4.130 (2015).

In finding against the next-higher 70 percent rating, the record does not show occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment and thinking and/or mood.  As noted, the Veteran's symptoms include depressed mood, impaired short-term memory, and poor concentrations.  The evidence fails to show that the Veteran suffers from frequent obsessive rituals, hallucinations, delusions, or spatial disorientation.  Moreover, there is no evidence of neglect of personal appearance and hygiene, impaired thought and judgment, speech intermittently illogical, obscure or irrelevant and near-continuous panic or depression.  While suicidal thoughts have been reported, this symptom has not been shown to have had an impact on his overall ability to function.  Therefore, this symptom, standing along, does not indicate a disability picture commensurate to the next -higher 70 percent rating.  Notably, in testimony during the Board hearing, the appellant reported that he attended church and was a lifetime member of a veterans group.  As such, the Board finds that the PTSD symptoms have not been shown to result in occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating.

In sum, the Board finds that, resolving all doubt in favor of the Veteran, a 50 percent rating for PTSD is warranted as of August 17, 2015.

Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

II.  TDIU

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, in testimony during the Board hearing, the Veteran indicated that he was unemployed, in part, due to his PTSD symptoms.  Thus, entitlement to a TDIU has been raised.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

VA policy is, however, to grant a TDIU in all cases where a Veteran is unable to work due to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), 38 C.F.R. § 4.16(b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling, 15 Vet. App. at 9-10.

Factual Background and Analysis

The claimant asserts that his service-connected PTSD prevents him from securing or following a substantially gainful occupation.

Service connection is currently in effect for PTSD, rated as 30 percent disabling prior to August 17, 2015 and 50 percent thereafter.  Thus, the Veteran does not meet the percentage requirements for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The question remains whether the service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board finds that the Veteran's disability picture does not warrant referral for extraschedular consideration of a TDIU.  In this regard, the examiner who provided the June 2010 VA examination noted that the Veteran was retired.  However, there was no indication that his retirement was attributable to PTSD symptoms.  The Board observes that during the February 2013 VA examination the Veteran reported the he could not work because he could not get enough sleep, but denied other problems which would make it difficult to work.  Moreover, the Veteran did not report other mood or behavioral difficulties that would impede job performance.  Notably, the Veteran reported that he retired in 2004 due to dizzy spells, which is not a symptom associated with his PTSD.  The examiner determined that PTSD symptoms caused mild impairment and likely would not cause total occupational impairment.  In the report of a February 2013 VA general medical examination, the examiner determined that the Veteran was not unemployable to due to any physical illness.

The Board acknowledges the lay statements of record with respect to the Veteran's PTSD symptoms and their effects on occupational functioning.  While lay persons are competent to provide statements as to observations of PTSD symptoms, the overall weight of the evidence here, including opinions from medical providers, indicates that the symptoms do not preclude gainful employment in this case.

In sum, the evidence does not demonstrate that the Veteran's service-connected PTSD has rendered him unemployable.  Thus, the Board finds no basis upon which to refer the claim for an extraschedular consideration.

The evidence is against the award of a TDIU.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to an initial 50 percent rating for PTSD is granted as of August 17, 2015.

Entitlement to a TDIU is denied.


REMAND

In testimony provided during the Board hearing, the Veteran reported that he received private treatment for his seizure disorder.  Subsequent to the hearing, in February 2016 the Veteran provided authorization to obtain private treatment records to support his claim.  However, the evidence of record does not suggest that efforts were made to retrieve the records.  On remand, outstanding private treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical treatment for a seizure disorder and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


